Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: In combination with the other limitations of the claims, the cited prior arts listed in the PTO-892 fail to teach “wherein the string switching circuit includes a first string switching circuit configurable to selectively connect the first light-emitting element string to the driving node, and a second string switching circuit configurable to selectively connect the second light-emitting element string to the driving node, wherein the driving circuit is connected to the plurality of group nodes, and wherein the driving circuit includes a plurality of group switching circuits configured to selectively connect the plurality of group nodes to a ground node, respectively” as required by claims 1 and 9; and “a first string switching circuit configurable to be in an on or off state, wherein, in the on state, the first light-emitting element string is connected to a driving node to which a driving voltage is provided, and, in the off state, the first light-emitting element string is not connected to the driving node; a second string switching circuit configurable to be in an on or off state, wherein, in the on state, the second light-emitting element string is connected to the driving node, and, in the off state, the second light-emitting element string is not connected to the driving node; and wherein the driving circuit includes a plurality of group switching circuits configured to selectively connect the plurality of group nodes to a ground node, respectively” as required by claim 16. Claims 2 thru 8 are allowed based upon their dependency to claim 1, claims 10 thru 12 and 14  are allowed based upon their dependency to claim 9, and claims 17 thru 20 are allowed based upon their dependency to claim 16.

Claims 1-12, 14, and 16-20 are in condition for allowance

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURTIS R. BAHR whose telephone number is (571)270-1057. The examiner can normally be reached M-TH 11-9:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURTIS R BAHR/Examiner, Art Unit 2844